Let me congratulate you. Sir, and the Republic 
of Bulgaria upon your election as President of the General Assembly at its 
forty-seventh session. Your experience as a respected political leader and 
jurist augurs well for the success of our deliberations. 
I wish to acknowledge the work of Ambassador Samir Shihabi of Saudi 
Arabia and his inspired and constructive presidency of the General Assembly at 
its forty-sixth session. 
I present my compliments to Secretary-General Boutros Boutros-Ghali, 
whose election was supported by Brazil from the beginning. His experience and 
statesmanship, which I had the occasion to witness at the United Nations 
Conference on Environment and Development, will certainly stand him in good 
stead in the exercise of his high office. 
Brazil welcomes the representatives of the new States Members of the 
United Nations: Armenia, Azerbaijan, Bosnia and Herzegovina, Croatia, 
Georgia, Kazakhstan, Kyrgyzstan, Moldova, San Marino, Slovenia, Tajikistan, 
Turkmenistan and Uzbekistan. My country wishes to explore the possibilities 
of cooperation with the new Member States. 
The opening of the general debate requires that we should call forth 
national and regional aspirations without losing sight of our concern for the 
universal. It requires that we should seek to fulfil our individual 
identities in a harmonious whole, that should we be both effective and just. 
Historical change should not be viewed as the chaotic workings of nature, 
which, like a storm, are beyond control. Nor does it bear comparison to a 
theatrical play whose plot and outcome are known to the author and the 
performers in advance but which the audience discovers only as the play 
unfolds. The most pertinent metaphor for understanding the lessons of history 
would be that of a labyrinth. Conceived of as a labyrinth, history unfolds 
unpredictably. This, however, does not deny the rational creativity of man 
and of peoples. Rational creativity lies in identifying by trial and error 
the blind alleys in the maze of collective experience, while trusting that 
there are exit points and struggling to reach them. 
Today the role of reason in the search for a way out lies in resorting to 
historical experience to promote those values which may ensure better and 
higher ways of life in an organized society: freedom, democracy, human 
rights, sustainable development, justice and peace. In times of change it is 
important to stop and think about the values and concepts that lie at the 
foundation of international relations. 
The process I have described gives rise both to hopes and to concerns. 
It reflects the interaction of centripetal forces that tend towards the 
universal and of centrifugal forces that call attention to diversity. On the 
one hand, societies are embracing standards and practices that are well on the 
way to becoming universal, as witnessed by the strengthening of democracy and 
human rights, of sustainable development and of free enterprise and market 
integration. 
On the other hand, we witness the rebirth of nationalism and ethnic 
strife, religious fervour taken to extremes and forms of discrimination which 
multiply tension and threaten world peace. 
The United Nations, and in particular the General Assembly, should serve 
as the natural point of convergence for the various trends that shape the 
complexity of our time. That complexity requires building a new international 
order based on the democratic participation of all States, as stressed by the 
Secretary-General in his report on the work of the Organization. 
In conformity with its commitment to dialogue and cooperation, Brazil 
wishes to make its contribution to the common task of ensuring the equitable 
fulfilment of the historical aspirations of mankind. Brazil takes pride in 
its diplomatic tradition. With 10 neighbours and nearly 17,000 kilometres of 
borders, all of which were peacefully negotiated, Brazil's destiny is civil 
and fruitful coexistence with all countries. 
The democracy we enjoy today at the domestic level is an assurance of 
unity and stability. It teaches us to accept the diversity and divergence 
inherent in a pluralistic society. It permits us to face crises and 
vicissitudes within the rule of law and the strict boundaries of 
constitutional order. At the same time, democracy encourages us to uphold its 
principles and methods in our relations with other nations. In a democracy 
the rules of the game relate to the sharing and limitation of power. 
Government must belong to the many, so that it can resist imposition by the 
few. Power must be constrained by law, so as to avoid the arbitrary 
discretion of those who wield it. 
The acknowledgement of these rules aims at the qualitative transformation 
of life in society the passage from the realm of violence to the realm of 
non-violence achievable by the taming of power through law. This is what 
confers on the law an irrevocable ethical content. In the realm of public 
international law, this ethical content finds its expression in the peaceful 
settlement of disputes, since its procedures for choosing among available 
options for action seek precisely to dispel the fears that derive from the 
rule of violence. It is in that spirit of democratic civility that Brazil 
intends to participate in the process of reorganizing the international system. 
The unprecedented historical crossroads at which we find ourselves calls 
for a new agenda, an agenda embodying an awareness of the present and a vision 
of the future. The drafting of this agenda must take into account all the 
dimensions of value. All values have to be susceptible of fulfilment and are 
inexhaustible. To subsist, they must be translated into normative and social 
reality. However, the fulfilment of values in history does not exhaust their 
content. For example, we can and may always obtain more freedom and more 
justice. 
The foreign policy of Brazil stresses these twin dimensions in its 
response to the new international situation and stresses them through a 
creative adaptation and vision of the future. These concepts, we think, are 
appropriate as we consider the items on the agenda of the General Assembly. 
The starting-point for a rethinking of the international system lies in 
the acknowledgement that peace, security and disarmament are inseparable. 
The suggestions put forward by Secretary-General Boutros-Ghali in his 
document "An Agenda for Peace" (A/47/277) lend new contours and an enlarged 
scope to discussions on the role of the United Nations. All Member States 
should participate in an in-depth consideration of the provocative and 
creative suggestions put forward by the Secretary-General. Brazil will 
contribute actively to their consideration at the present session of the 
General Assembly. 
The "Agenda for Peace" comprises timely issues, such as preventive 
diplomacy, peace-making and post-conflict peace-building. Such innovative 
concepts are, by their very nature, still fluid. They open up new 
perspectives which remain to be explored, albeit cautiously, as befits an 
encounter between unknown realities and bold and imaginative ideas. 
The dream of a better world cannot, however, be excluded from the 
debate. Though realism is the starting-point of all political action, it 
should not be taken as its final objective. Justice is the ultimate value 
that should, in the final analysis, permeate the concept of order. 
Peace-building is a continuous task and an evolving process. In addition 
to the concepts related to the means of tackling conflict situations, we 
should also seek to define the logical corollary of preventive peace-building, 
namely the forestalling of crises deriving from economic and social factors. 
To that end, we must strengthen the role of the United Nations, not only in 
restoring peace and security, but also in fostering economic and social 
progress. 
Other elements should therefore be added to those put forward in the 
"Agenda for Peace", such as the promotion of a more just international economic 
environment, full respect for human rights and the rule of law, general and 
complete disarmament, and the democratization of international relations based 
on sovereign equality and the non-use of force. 
It is essential to avoid the temptation of a selective application of the 
provisions of the Charter. The instruments for the maintenance of 
international peace and security must not serve to consolidate imbalances 
based on power relations, which are not more legitimate because they are 
real. The fundamental attribute of legitimacy consists in the 
all-encompassing perspective of humanity. 
It is of paramount importance to uphold the provision of the Charter 
whereby the maintenance of international peace and security is the collective 
responsibility of all Member States. 
In carrying out its primary responsibility for the maintenance of 
international peace and security, the Security Council acts on behalf of all 
Member States of the United Nations. Now that the Council is being called 
upon to play an increasingly decisive role, there is a clear need for an 
in-depth discussion of the representative nature of its composition, the scope 
of its competence and the powers of its members. 
We should consider, with prudence no less than with foresight, such 
readjustments as would permit the Council to discharge its functions in a more 
representative manner. Brazil is prepared to contribute constructively to 
this effort, taking fully into account the institutional balance among the 
organs of the United Nations provided for in the San Francisco Charter. 
The contribution of Brazil to United Nations peace-keeping operations 
reflects our commitment to implementing the principle of collective 
responsibility. 
The issue of disarmament has been momentarily overshadowed by that of 
security in the wake of the unstable situations which followed the collapse of 
global confrontation. The progressive reduction of arms stockpiles, 
especially of weapons of mass destruction, remains, however, fundamental. 
Much has indeed been accomplished in the field of disarmament, yet much 
remains to be done. 
Brazil and Argentina have jointly entered into an agreement with the 
International Atomic Energy Agency on the application of safeguards. With 
Argentina and Chile, we launched an initiative to ensure the full entry into 
force of the Treaty for the Prohibition of Nuclear Weapons in Latin America 
the Treaty of Tlatelolco. The entry into force of the Treaty of Tlatelolco 
will make Latin America the first nuclear-weapon-free zone in the world. This 
represents a balanced agreement on non-proliferation with equality of rights 
and obligations. We have banned chemical and biological weapons from our 
territory through the Mendoza Agreement, which we concluded with our 
neighbouring States. We have thus advanced the application of the convention 
on chemical weapons, which sets down uniform rules of disarmament and 
verification binding on all signatories. We hope similarly universal and 
non-discriminatory disarmament conventions will be concluded in the future. 
Regarding the zone of peace and cooperation of the South Atlantic, we 
welcome the opportunity to work with our partners on both sides of the ocean 
in a process of dialogue and joint endeavour aimed in particular at the 
protection of the marine environment. 
Security and disarmament are only means to achieve the highest goal to 
which mankind truly aspires the goal of peace. Peace, not as the mere 
absence of war, but as an affirmative value, peace as a state of satisfaction 
in which relations among States can be ruled by law and disputes settled by 
peaceful means. 
Peace must be linked to cooperation, of which justice is an integral 
part, for common interests are rooted in a balanced relation among States. 
It is widely acknowledged that there is a close link between the 
democratic system of government and the inclination of States towards peace, 
and conversely, a link between authoritarian regimes and a greater propensity 
to conflict. The values inherent in democracy pluralism, majority rule, 
tolerance, consensus, the rule of law extend naturally to the external 
affairs of the State. The strengthening of democracy on a planetary scale 
represents therefore a decisive contribution to the building of a more 
peaceful international system. 
An unquestionable value in the domestic order, democracy also projects 
itself as an organizing principle of the international order, through the 
strengthening of multilateral diplomacy and the search for a broad 
participation in the international decision-making process. 
Brazil is convinced that relations among States must be governed 
predominantly by incentives to cooperation and not by disincentives. That 
amounts to promoting a positive and not a negative agenda for international 
relations, an agenda that must be negotiated in a democratic manner. 
The improvement of international cooperation to ensure adequate and 
effective treatment of world-wide issues, such as those of humanitarian, 
developmental or environmental character, is to bf: pursued within the basic 
principles of international law, foremost among which is respect for State 
sovereignty. 
Fortunately, a new perception has evolved in the field of human rights 
that focuses on the need for special protection for the most vulnerable groups 
in each country. Cultural, religious and ethnic minorities, women, children, 
refugees and immigrants are social groups frequently exposed to intolerance 
and to the abuse of their most basic rights. We must strive to bridge the gap between what is achievable and what is 
desirable. Respect for human rights must be universal in scope, just as the 
1948 Declaration is universal and just as the provisions of the basic 
covenants and conventions on this matter are universal. In short, human 
rights must not be violated under any pretext whatsoever. 
The full enjoyment of individual rights requires material conditions of 
social and economic organization grounded in the idea of justice. The holding 
in 1993 of the World Conference on Human Rights, as well as the proposed world 
summit on social development, will provide opportunities to strengthen the 
protection and the promotion of human dignity. 
The Government of Brazil is doing everything in its power to protect and 
promote human rights. We maintain an open dialogue with international 
organizations governmental and non-governmental and we have acceded to the 
main legal instruments on this matter. To be assured of success in our 
endeavours, we further need constructive international cooperation to address 
better the perverse consequences of extreme poverty and to equip democratic 
States with conditions to reinforce their preventive and corrective actions in 
these areas, where serious violations of individual rights still occur. 
One of the most urgent tasks of the United Nations will be to promote in 
all countries a strong campaign against all forms of discrimination. It is 
high time we reaffirmed the classic concept of tolerance as an essential 
constituent element of life in an enlightened society. Equality can be 
genuine only when there is respect for diversity, where there is respect for 
heterogeneity. Policies of racial segregation, by any name, will always be 
hateful. The idea that a nation or a social group is somehow superior because 
it is ethnically homogeneous is flatly wrong. 
The world has not lived through the horrors of a world war, the anguish 
of 45 years of the cold war and the hardship of conflicts that have offended 
the conscience of mankind to witness now the resurgence of the spectre of 
xenophobia, of exclusive nationalism, or of ethnic, cultural or religious 
intolerance. We cannot allow the concept of nationhood to serve as a cloak 
for the practices of oppression. Brazil, as a multiracial country proud of 
its roots, rejects outright attitudes that are inimical to the human race. 
Just as our societies cannot coexist with the marginalization of parts of 
their population, so the new international society we seek to build cannot 
coexist with the marginalization of entire peoples. 
The interdependence of the world economy paradoxically highlights the 
shortcomings of global cooperation. The gap between the North and the South 
is widening before our eyes. This situation cannot persist. We must work 
together to foster economic growth in all countries. There will be no peace 
or security so long as such disparities continue to distort the international 
system. 
In an increasingly open and interdependent international community, the 
leverage from international trade is extraordinary. We must therefore prevent 
protectionist pressures linked to short-term parochial interests from 
undercutting the negotiating effort of the Uruguay Round, inspired by free 
competition and the multiplication of benefits. The difficulties and 
sluggishness inherent in the process of multilateral-trade liberalization 
should not prompt us to opt indiscriminately for self-contained regional 
blocks. We see, and would like others to see, regional-trade liberalization 
as a form of creating additional opportunities for international trade as a 
whole, without inflicting losses on third parties. This is how we view the 
Southern Cone Common Market (MERCOSUR), the regional basis for our competitive 
integration in the international economy. 
Brazil is a global trader. We trade with all regions of the world and we 
are modernizing our economy through trade liberalization and openness towards 
the world economy. Negotiations with foreign creditors have produced positive 
results. Science and technology today represent the crucial variable of 
economic success. Promoting their dissemination and ensuring greater 
transparency and equity in the access to knowledge is fundamental for 
development. That is the spirit that guides the Brazilian initiative now 
under consideration in the United Nations Disarmament Commission, aiming at 
the definition of non-discriminatory and universally acceptable principles to 
regulate international transfers of sensitive technologies for peaceful 
purposes. 
Last June Brazil hosted the United Nations Conference on Environment and 
Development, which was the largest diplomatic event in the history of the 
Organization and set new patterns of international understanding and 
cooperation. We worked creatively to face the challenges of the present and 
boldly in the preparations for the future. The Rio Conference was not aimed 
at simply reorganizing this or that aspect of economic activity or of life in 
society. It was aimed, rather, at reshaping the very notion of development, 
to conceive it on a more rational, more just and more generous foundation 
that of sustainable development. 
The Rio Declaration, Agenda 21, the Declaration on Forests, the climate 
Convention and the biodiversity Convention outline a legal framework and a 
political project of paramount importance for international cooperation. The 
significance of these instruments will be even more evident over time. 
Adherence to the principles that have been agreed upon and prompt ratification 
of the two Conventions will usher in a new era of international cooperation. 
The Rio Conference set up a new paradigm, a new social contract, on the 
basis of the fundamental concept of sustainable development. It established 
as a primary concern the need to ensure the most rational balance between 
legitimate development goals, on the one side, and the preservation of the 
health of our planet and the well-being of future generations, on the other. 
Sustainable development is the contemporary expression of progress. It is the 
basis for a new international environment and development order. 
In welcoming the Heads of State and Government who honoured us with their 
presence. President Fernando Collor stated that 
"The world has decided to assemble here to address no more, no less than 
the life itself on the surface of the planet." 
The Conference concluded that we cannot allow the persistence of social 
imbalances in the current international system marked by inhuman situations of 
poverty and by the coexistence of want and waste. As stated by the Brazilian 
Head of State, as President of the Conference, 
"We cannot have an environmentally sound planet in a socially unjust 
world". 
The Rio Conference therefore fostered an awareness of the fact that 
development must be sustainable. Sustainability requires due attention not 
only to environmental but also to economic and social factors. 
That and all the other achievements of the Conference were made possible 
thanks only to the unprecedented engagement of the community of nations at the 
highest level, allowing for the consideration of problems of universal 
interest through the equal participation of all countries. Let me stress this 
point: The Rio Conference was exemplary in that it brought to a higher level 
the practice of democracy in international relations, thus strengthening 
multilateral diplomacy. At the Conference, all countries - large and small, 
rich and poor gave proof that they were and are capable of linking their own 
specific interests with larger, more general interests. 
This is the "spirit of Rio", which we hope will guide the United Nations 
in other areas as well: mutual confidence among States, a willingness to act 
decisively with a view to achieving common goals, and the grandeur of joint 
endeavours in devising forms of enhanced cooperation in line with norms 
defined democratically and on the basis of consensus. 
This session of the General Assembly is called upon to address the task 
of taking the first steps in implementing the conclusions of the Conference 
and in honouring the commitments entered into at Rio. We therefore attribute 
great importance to the establishment of the Commission on Sustainable 
Development. Sustainable development requires new and additional financial 
resources on an adequate and predictable basis, as reflected in chapter 33 of 
Agenda 21. We expect that, at the present session, the developed countries 
will announce initial plans to give effect to the goals of the Conference. 
Equally crucial is the availability of technology to developing 
countries, so as to ensure the feasibility of established programmes. Action 
or follow-up measures are also necessary in other areas; among these I stress 
the development of small island States and the convening of a negotiating 
committee on desertification. 
Brazil wishes to make an additional contribution to the accomplishments 
of the Rio Conference by offering to host an international centre for studies 
on sustainable development. We count on public and private support for this 
initiative, which was welcomed in a resolution adopted at the Conference and 
for the implementation of which we have already laid the groundwork. As an 
academic institution, the centre will provide an international research and 
exchange forum for the application of decisions adopted at Rio. 
When I spoke about the dichotomy between the real and the ideal necessary 
for the construction of a new order, I referred to the great opportunities for 
cooperation among nations to solve problems in the areas of peace and 
security, democracy, human rights, development and environment. The world 
expects the work of the Organization to be concentrated on those priority 
areas. 
The capacity for joint action by the United Nations must spring from the 
voice of each and every Member State. That action becomes all the more 
legitimate as the basic decision-making process grows more representative and 
more democratic. 
Brazil views the ongoing work on the restructuring and revitalization of 
the economic and social sectors of the United Nations as eminently relevant. 
It should lead to greater efficiency, together with a wider scope for 
international cooperation for development. 
An agenda for peace cannot overlook the agenda for development. Ultimate 
success in this enterprise requires a realistic willingness to endow the 
United Nations with the necessary instruments and the prospective vision to 
make this universal forum the core of collective efforts for the improvement 
of relations among peoples and countries. 
In Brazil, as elsewhere in Latin America and other regions, bold and 
necessary reforms have been set in motion to eliminate obstacles to 
development, to economic competitiveness, to technological progress and to the 
free exercise of innovation and entrepreneurship based on the market. 
Brazil joins other nations with an open mind, aware of the need for 
creative adaptation to new realities and convinced that new challenges require 
a vision of the future endowed with generosity. 